DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. The abstract essentially repeats Claim 1, as is not considered a sufficient description of the disclosure.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 15 is objected to because of the following informalities:  Lines 2 recites “… the inductive loop…” however for the sake of consistency during examination, this limitation should read as “… the inductive element…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, 10-13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al. (US A1), herein referred to as Subramanian.
Regarding Claim 1, Subramanian discloses a sensor for sensing corrosion [item CS4, figure 4], comprising: 
a substrate (para. 0055 – the sensor circuit 10 with communication circuit 11 shown in figure 1 is considered equivalent to the sensor circuit 56 with communication circuit 57 and formed on a thin planar printed circuit board); 
an inductive element [item 58+62, figure 4] formed on the substrate (the printed circuit board – para. 0055) and having a first inductive loop [item 58, figure 4] and a second inductive loop [item 62, figure 4], a sensing element [item 64, figure 4] electrically connecting one end of the first inductive loop [item 58, figure 4] to an opposing end [see figure 4] of the second inductive loop [item 62, figure 4]; 
wherein prior to dissolution of the sensing element [item 64, figure 4], an inductance of the inductive element [item 58+62, figure 4] comprises a first inductance set by a total inductance of the first inductive loop [item 58, figure 4] and the second inductive loop [item 62, figure 4] having a first resonant frequency (para. 0060), and after dissolution of the sensing element [item 64, figure 4], the inductance of the inductive element [item 58+62, figure 4] comprises a second inductance reduced from the first inductance by disconnection of the first inductive loop [item 58, figure 4] from the second inductive loop [item 62, figure 4] such that a 
Regarding Claim 2, Subramanian discloses the sensor of claim 1, wherein the sensing element [item 64, figure 4] is composed of a material which reacts to environmentally-induced [via item 66, figure 4] changes (para. 0050).  
Regarding Claim 3, Subramanian discloses the sensor of claim 2, wherein the environmentally-induced changes [via item 66, figure 4] comprise one or more changes to the sensing element [item 64, figure 4] including one or more of temperature change, corrosion (Para. 0060), erosion (para. 0060), a physical or a chemical change, cumulative damage, or degradation in electrical conductivity.  
Regarding Claim 4, Subramanian discloses the sensor of claim 1, wherein the sensing element [item 64, figure 4] comprises a reactive metal which oxidizes upon exposure to ambient conditions in an environment [item 66, figure 4] of the sensor [item CS4, figure 4] (para. 0050).  
Regarding Claim 6, Subramanian discloses the sensor of claim 1, wherein the first inductive loop and the second inductive loop comprise a non-corroding conductor (para. 0055 – the inductive loops are considered to be non-corroding as they may be protected with a protective encapsulation layer to ensure that inappropriate parts of the circuit are not corroded in the corrosive environment, and as seen in figure 4 ; the inductive loops having portions connected to the sensing element within the corrosive environment).  
Regarding Claim 10, Subramanian discloses the sensor of claim 1, wherein the inductive element [item 58+62, figure 4] further comprises capacitive segments [item 60, figure 4] 
Regarding Claim 11, Subramanian discloses the sensor of claim 1, further comprising a processor [item 68, figure 4] configured to measure a resonant frequency of the inductive element [item 58+62, figure 4] (para. 0061).  
Regarding Claim 12, Subramanian discloses the sensor of claim 11, wherein the processor [item 68, figure 4] is configured to detect a change from a first resonant frequency to a second resonant frequency after the sensing element [item 64, figure 4] has been corroded (para. 0060-0061).  
Regarding Claim 13, Subramanian discloses the sensor of claim 11, wherein the processor [item 68, figure 4] is configured to measure an inductance (loading – para. 0061) of the inductive element [item 58+62, figure 4].  
Regarding Claim 15, Subramanian discloses the sensor of claim 11, wherein the processor [item 68, figure 4] is configured to detect a shift in resonant frequency from a resonance of the inductive loop [item 58+62, figure 4] to a resonance of one of the first loop [item 58, figure 4] or the second loop [item 62, figure 4] after dissolution of the sensing element [item 64, figure 4] (para. 0060-0061).  
Regarding Claim 17, Subramanian discloses the sensor of claim 11, wherein the processor [item 68, figure 4] is configured for storage and communication of sensor information [via item 57, figure 4] including one or more of: identification, date/time stamp, material description, or prior sensor measurements (para. 0015).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2006/0125493 A1), herein referred to as Subramanian.
Regarding Claim 5, Subramanian discloses the sensor of claim 4.
Subramanian fails to explicitly disclose wherein the reactive metal comprises iron and is susceptible to corrosion.  
However, Subramanian does disclose it is known in the art that metals such as iron often corrode through exposure to oxygen and moisture (para. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to make the reactive metal of the claimed invention to comprise iron because metals such as iron often corrode through exposure to oxygen and moisture.  Such . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2006/0125493 A1), herein referred to as Subramanian, as applied to Claim 5, in further view of Wilson et al. (US 8,879,274 B2), herein referred to as Wilson.
Regarding Claim 7, Subramanian discloses the sensor of claim 6.
Subramanian fails to disclose wherein the non-corroding conductor comprises at least one of Au, Ag, Ni or Al.  
However, Wilson disclose the manufacturing of an electrical component to be used as corrosion sensor (col. 1, lines 9-13) wherein the non-corroding conductor comprises at least one of Au, Ag, Ni or Al (col. 6, lines 50-54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to make non-corroding conductor of the claimed invention to comprise at least one of Au, Ag, Ni or Al because is important to maintain the same corrosion characteristics as the structure being monitored as taught by Wilson (col. 6, lines 50-54). 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2006/0125493 A1), herein referred to as Subramanian, as applied to Claim 1, in further view of BAE Systems PLC (EP 2124034 A1), herein referred to as BAE.
Regarding Claim 8, Subramanian discloses the sensor of claim 1.
Subramanian fails to disclose the sensor further comprising a dielectric film disposed over the sensing element to affect a rate of corrosion of the sensing element.  
However, BAE discloses a corrosion sensor comprising a dielectric film disposed over the sensing element to affect a rate of corrosion of the sensing element (see abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the dielectric film teachings of BAE with the corrosion sensor as taught by Subramanian for the advantageous purpose of not only indicating the presence of a pitting corrosion but for determining the depth of the pits formed by such corrosion as taught by BAE in para. 0001. 
Regarding Claim 9, Subramanian discloses the sensor of claim 1.
Subramanian fails to disclose the sensor further comprising a porous dielectric film over the sensing element to affect a rate of corrosion of the sensing element.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the porous dielectric film teachings of BAE with the corrosion sensor as taught by Subramanian for the advantageous purpose of not only indicating the presence of a pitting corrosion but for determining the depth of the pits formed by such corrosion as taught by BAE in para. 0001. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2006/0125493 A1), herein referred to as Subramanian, as applied to Claim 11, in further view of Varpula et al. (US 7,714,593 B2), herein referred to as Varpula.
Regarding Claim 14, Subramanian discloses the sensor of claim 11.
Subramanian fails to disclose wherein the processor is configured to measure a Q of the inductive element.  
However, Varpula does disclose a sensor for monitoring environmental conditions using an inductive element and requires determination of the resonant frequency or quality (Q) factor in order to detect environmental contaminants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the Q-factor measurement teachings of Varpula with the corrosion sensor as taught by Subramanian for the advantageous purpose indicating deterioration as taught by Varpula (col. 5, lines 25-33).
Claim 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2006/0125493 A1), herein referred to as Subramanian, as applied to Claim 11, in further view of DOBASHI et al. (US 2011/0012628 A1), herein referred to as DOBASHI.
Regarding Claim 16, Subramanian discloses the sensor of claim 11.
Subramanian fails to disclose wherein the processor comprises a spectrum analyzer.  
However, DOBASHI does disclose corrosion sensor [item 51-0, figure 9] with spectrum analysis [item 52, figure 9] (para. 00134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the processor of Subramanian to include a spectrum analyzer like the one taught by DOBASHI for the advantageous purpose of providing a visual indication of corrosion as taught by DOBASHI (paragraphs 0134-0138).
Regarding Claim 18, Subramanian discloses the system for detecting corrosion [see figure 4], comprising: 
the sensor of claim 1 including the inductive element and the sensing element (SEE CLAIM 1 REJECTION); 
a processor [item 68, figure 4] configured to acquire at least one of a resonant frequency (para. 0060-0061) and a Q of the inductive element, record changes over time of at least one of the resonant frequency (para. 0060-0061) and the Q of the inductive element as the sensing element [item 64, figure 4] deteriorates, and determine that corrosion is present based on at least one of a reduced Q and a discrete change in resonance frequency (para. 0060-0061).  
Subramanian fails to disclose a network analyzer coupled to the sensor; and record of the deterioration occurring upon exposure of the sensing element to an ambient.
However, DOBASHI does disclose corrosion sensor [item 51-0, figure 9] with network analysis [item 52, figure 9] (para. 00134) and records the deterioration over time after being exposed to an ambient light (para. 0134-0138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the processor of Subramanian to include a spectrum analyzer like the one taught by DOBASHI for the advantageous purpose of providing a visual indication of corrosion as taught by DOBASHI (paragraphs 0134-0138).
Regarding Claim 19, Subramanian discloses the method for detecting corrosion, comprising: 

recording changes over time of at least one of the resonant frequency (para. 0060-0061) and the Q of the loop; and 
determining that corrosion is present based on at least one of a reduced Q and a discrete change in resonance frequency (para. 0060-0061).  
Subramanian fails to disclose exposing the link of the sensor to an ambient in which the corroding link deteriorates.
However, DOBASHI does disclose corrosion sensor [item 51-0, figure 9] exposing the link of the sensor to an ambient (para. 0134-0138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the processor of Subramanian to include exposing the link of the sensor to an ambient in which the corroding link deteriorates as taught by DOBASHI for the advantageous purpose of providing a visual indication of corrosion as taught by DOBASHI (paragraphs 0134-0138).
Regarding Claim 20, Subramanian discloses the system for detecting corrosion (see figure 4), comprising: 
the inductive element of the sensor of claim 1 including the sensing element comprising an integrated corroding link (See Claim 1 rejection); and 
a processor [item 68, figure 4] configured to acquire at least one of a resonant frequency (para. 0060-0061) and a Q of the inductive element, record changes over time of at 
Subramanian fails to disclose the corroding link deteriorates upon exposure to an ambient.
However, DOBASHI does disclose corrosion sensor [item 51-0, figure 9] wherein the corroding link deteriorates upon exposure to an ambient (para. 0134-0138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the processor of Subramanian to include exposing the corroding link of the sensor to an ambient in which the corroding link deteriorates as taught by DOBASHI for the advantageous purpose of providing a visual indication of corrosion as taught by DOBASHI (paragraphs 0134-0138).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to corrosion sensors, as well as systems and methods for detecting and monitoring corrosion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858